Bexar County, City of San
                                                                     Antonio and San Antonio
                                                                       Independent School



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2014

                                      No. 04-14-00630-CV

                                     Rowland J. MARTIN,
                                          Appellant

                                                v.

    BEXAR COUNTY, City of San Antonio and San Antonio Independent School District,
                                   Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-19099
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       This order is filed in response to “Appellant’s Advisory to the Court and Motion for
Docketing Statement with Leave to Proceed with Motion for Findings of Fact and Conclusions
of Law,” which was filed in this court on September 4, 2014.

        Based on the document filed by appellant, it appears he is appealing an order granting a
motion to dismiss filed by appellees Bexar County, City of San Antonio, and San Antonio
Independent School District signed May 13, 2014. It does not appear appellant timely filed a
motion that extended the time for perfecting an appeal. See TEX. R. CIV. P. 329b(g); TEX. R.
APP. P. 26.1(a). Thus, the notice of appeal was due June 12, 2014, or a motion for extension of
time to file the notice of appeal was due fifteen days later on June 27, 2014. See TEX. R. APP. P.
26.1, 26.3. It does not appear appellant filed a timely notice of appeal or a motion for extension
of time to file the notice of appeal. However, on September 3, 2014, appellant filed what he
indicates is an “amended” notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (1997) (construing the predecessor to Rule 26). But “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.” Id.
         We therefore order appellant to file in this court, on or before October 17, 2014, a
written response showing cause why this appeal should not be dismissed for lack of jurisdiction.
If appellant fails to satisfactorily respond within the time provided, the appeal will be dismissed.
See TEX. R. APP. P. 42.3(a), (c). If a supplemental clerk’s record is required, appellant must ask
the trial court clerk to prepare one and must notify the clerk of this court that such a request was
made. All deadlines in this matter are suspended until further order of the court.

        As to appellant’s “Advisory,” we cannot discern exactly what relief it is appellant is
requesting from this court. It seems as if he might be asking us to revest the trial court with
jurisdiction in order to prepare findings of fact and conclusions of law, which we may not do.
Accordingly, we DENY appellant’s request for relief contained in the “Appellant’s Advisory to
the Court and Motion for Docketing Statement with Leave to Proceed with Motion for Findings
of Fact and Conclusions of Law.”

        All appellate deadlines are stayed until reinstated by this court. We order the clerk
of this court to serve a copy of this order on appellant, all counsel, the district clerk, and the court
reporter.




                                                        _________________________________
                                                        Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court